DETAILED ACTION
This is an office action on the merits in response to the communication filed on 6/24/2020.

Claims’ Status
Claims 1 and 25-28 are canceled.  Claims 2-24 are considered and are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a user terminal input means; reception means; a user terminal information processing means; a user terminal transmission and reception means; a management device information processing means; a user terminal first information processing means; a user terminal encryption means; a user terminal solution generating means; a management encryption means; a determining means; a management device decryption means; a settlement means; a user terminal second information processing means; a first recording means; a second recording means; a server solution generating means; etc” in claims 2-24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “a user terminal input means”, “a reception means”, “a user terminal information processing means”, “a management device transmission and reception means”, “a management device information processing means”, “a user terminal first information processing means”, “a management device first information processing means”, “a user terminal second information processing means” in claims 2, “a user terminal solution generating means” in claim 6, “a settlement means” in claim 10, “a management device decryption means”  in claim 11,  “a user terminal solution terminal means ” in claim 15, “a management encryption means” and “a determining means” in claim 17, “a first recording means” in claim 18, “a second recording means” in claim 19, and “a user terminal solution generating means” and “a server solution generating means” in claim 23,  are invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to adequately provide structure to perform the claimed function. Specifically, the specification describes the claimed function reception “means for receiving” the encrypted condition data; decryption “means for decrypting” the encrypted condition data to return the encrypted condition data to the condition data; determination “means for determining” whether the condition specified by the condition data is satisfied. There is no disclosure of any particular structure, either explicitly or inherently, to perform the receiving and verification. The use of “means” is not adequate structure for performing the receiving and verification because the specification does not describe particular structures for performing the functions. As would be recognized by those ordinary skill in the art, the terms “a user terminal input means”, “a reception means”, “a user terminal information processing means”, “a management device transmission and reception means”, “a management device information processing means”, “a user terminal first information processing means”, “a management device first information processing means”, “a user terminal second information processing means”, “a user terminal solution generating means”, “a settlement means”, “a management device decryption means”, “a user terminal solution terminal means”, “a management encryption means” and “a determining means”, “a first recording means”, “a second recording means”, and “a user terminal solution generating means” and “a server solution generating means” can be performed in any number of ways in hardware, software or a combination of the two because the specification does not describe particular structure, apart from the claimed “means”, which is not defined what it is, to perform the function(s). That is, the specification does not provide sufficient details such that one of ordinary skill in the art would understand which the receiving and estimating structure perform the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1 and 9 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is a system claim with preamble being drafted as “A user terminal that, in combination with a management device, constitute a virtual currency data issuing system.”, however per para [0038], it describes “As described above, the virtual currency data issuing system includes a user terminal and a management device.”  It is not clear whether the claim is drafted from the perspective of “a user terminal”, or “a virtual currency data issuing system”.  Also, claim limitation further comprises elements of themselves repeated again, for example “…configured to include: the user terminal that generates…..; and the management device that performs…..”.  Similarly to claim 9 where it is a system claim with preamble being drafted as “A management device, that in combination with a user terminal, constitutes a virtual currency data issuing system…”, however per para [0038], it describes “As described above, the virtual currency data issuing system includes a user terminal and a management device.”    It is not clear whether the claim itself is drafted from the perspective of “A management device”, or “a virtual currency data issuing system”.  Also, claim limitation further comprises elements of themselves repeated again, for example “…configured to include: the user terminal that generates…..; and the management device that performs…..”  Corrections and clarifications are required.


	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of receiving and estimating. The specification does not demonstrate that applicant has not made an invention that achieves the claimed function because the invention is not described, the structure of the claimed “means”, with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4-6, 8-12, 17-21, 23, and 24 are rejected under 35 U.S.C 103 as being obvious over Lingappa (US20150371224A1; hereinafter, “Lingappa”) in view of Durvasula et al. (US20180075453A1; hereinafter: “Durvasula”), and further in view of Kumar (US20180315027A1; hereinafter: “Kumar”).
With respect to claim 2 and 9
Lingappa teaches the limitations of:
the user terminal that generates virtual currency data that is data having a monetary value ([0029] & fig.3, The term “digital currency” may refer to units of value that may be used as a form of payment for transactions, including financial transactions. Digital currency may be currency that is electronically generated by and stored within a user computing device. Digital currency may be purchased using conventional forms of currency (e.g., fiat currency) and generated with a specific value.), and that comprises a user terminal input means that accepts input of information, a user terminal transmission and reception means that transmits and receives data via a predetermined network, and 
a user terminal information processing means that performs information processing, the user terminal being one of a plurality of user terminals each intended to be used by a user ([0084] & fig.3, In step 306, a first payment entity 155A creates an account with a distributor node 120A. In some embodiments, the account creation process may include the first payment entity 155A providing the distributor node 120A with identifying information of the first end user 125A associated with the first payment entity 155A, including a first name, a last name, a government-issued identification number such as a driver's license number, passport number, or social security number, a date of birth, a residential and/or business address, a phone number, an account username, an account password, an email address, etc).; and

the management device that performs management of generation of the virtual currency data in the user terminal, and that comprises a management device transmission and reception means that transmits and receives data via the network, and a management device information processing means that performs information processing; the user terminal and the management device each being connectable to the network ([0058], As noted above, the cryptocurrency payment network 145 may be comprised of issuer nodes 105A-105N and distributor nodes 120A-120M in communications via the communications network 115. In some embodiments, each of these node may be granted the rights and ability to participate in the cryptocurrency payment network 145 by the management system server computer 150. In such embodiments, the management system server computer 150 may be configured to generate and distribute digital certificates, including a node verification public key, to each of the nodes to allow the nodes to function in the cryptocurrency payment network 145.); 
wherein the user terminal input means is configured to accept amount information that is information that specifies an amount of money to be paid with virtual currency data that a user desires to issue ([0085], In step 308, the issuer node 105A may perform the steps to generate and issue digital currency. In some embodiments, the financial institution server computer associated with the issuer node 105A may generate a request message for generating and issuing digital currency. In some embodiments, this process may occur algorithmically (e.g., according to a schedule, according to market conditions, according to a value of an associated fiat currency) or at the request of a user controlling the issuer node 105A. In some embodiments, the request message may include an amount of the digital currency the issuer node 105A wants to generate and a first key (e.g., a node verification public key) of a node verification key pair associated with the issuer node 105A.), and 
the user terminal information processing means comprises: a user terminal first information processing means that attaches a user ID, which is information for distinguishing each user of the user terminal from a user of another user terminal and which differs on a user terminal basis, to the amount information accepted by the user terminal input means, and that causes the amount information with the user ID attached to be transmitted from the user terminal transmission and reception means to the management device via the network (see [0018-0019, 0061, and 0096]);
in the management device: the management device transmission and reception means is configured to accept the amount information with the user ID attached from the user terminal (see [0064]), and 
the user terminal transmission and reception means is configured to receive the issuance permission information from the management device (see [0074]),
and the user terminal information processing means comprises: a user terminal encryption means that, when the user terminal transmission and reception means receives the issuance permission information, generates virtual currency encryption data by encrypting original data (see [0085-0086])

Lingappa does not explicitly disclose, but Durvasula teaches:
the management device information processing means comprises: a credit determination unit that makes a determination as to whether the virtual currency data of an amount of money specified by the amount information with the user ID attached is to be issued for the user specified by the user ID accepted by the management device transmission and reception means ([0058-0059], Referring now to FIGS. 8A and 8B, an exemplary process 800 is shown for execution on credit processing system 850, in accordance with various embodiments. System 850 may include a digital wallet 120 operating on user device 106 in communication over network 254 with wallet service 118………………………..User 252 may select credit application from digital wallet 120 (Block 804). The digital wallet running on user device 106 may present the user with a credit application form (Block 804). The credit application form may include fields for personal information such as name, social security number, driver's license number, driver's license issue date, driver's license expiration date, telephone number, email address, or other personal information for use in the credit application process. User 252 may provide personal information to digital wallet 120 by completing the credit application form (Block 808).) and 
that generates issuance permission information when it is made a determination the virtual currency data is to be issued for the user, and a management device first information processing means that causes the issuance permission information generated by the credit determination unit to be transmitted from the management device transmission and reception means via the network to the user terminal which sent the amount information ([0060], digital wallet 120 may transmit the personal information to wallet service 118 (Block 810). Wallet service 118 may submit the credit application to lending system 104 (Block 812). Digital wallet 120 may present user 252 with a credit application submission confirmation (Block 814). Lending system 104 may also process the credit application to determine whether to extend credit for user 252 (Block 816). In response to approving the credit application, lending system 104 may notify wallet service 118 of credit line approval decision (Block 818). Wallet service 118 may provide credit application outcome by writing the decision in digital currency smart contract 112 maintained on blockchain 110 (Block 820). Digital currency smart contract 112 and/or wallet service 118 may notify the customer of the crediting decision using push notification system 450 as described above, for example (Blocks 822)); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lingappa with the teaching of Durvasula as they relate to managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Lingappa offers the embodiment of utilizing cryptocurrency payment network to conduct digital currency transactions.  One of ordinary skill in the art at the time the invention was made would have recognized the systems of utilizing cryptocurrency payment network to conduct digital currency transactions as disclosed by Lingappa to the methods of determining credit application of a digit wallet as taught by Durvasula for the predicated result of improved systems of incorporating credit into digital currencies of a digital wallet.

Lingappa in view of Durvasula do not explicitly disclose, but Kumar teaches:
(see [0091-0100].)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lingappa with the teaching of Durvasula as they relate to managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Lingappa offers the embodiment of utilizing cryptocurrency payment network to conduct digital currency transactions.  One of ordinary skill in the art at the time the invention was made would have recognized the systems of utilizing cryptocurrency payment network to conduct digital currency transactions as disclosed by Lingappa to the methods of implementing different encryption algorithms between as taught by Kumar for the predicated result of improved systems of incorporating different encryption methods for each of the user terminal.


With respect to claim 4
The combination of Lingappa, Durvasula, and Kumar teaches the limitation of claim 2.    Kumar teaches: the user terminal encryption means is configured to change a scheme used to encrypt the original data, at a predetermined timing (see claim 14, wherein central controller maintains the public and private cryptographic key pair assigned to the first client application associated with the first client device; the cryptographic keys remaining valid for a predetermined time interval; see [0059], “Encryption” means using a key or cipher to convert a piece of information into scrambled information so that the original information can be transferred securely.)

With respect to claim 5
The combination of Lingappa, Durvasula, and Kumar teaches the limitation of claim 4.    Kumar teaches:
the user terminal encryption means is configured to change a scheme used to encrypt the original data each time the original data is encrypted ([0100], The hash value can then be encrypted using AES (Advanced Encryption Standard) algorithm with a 256-bit key. The choice of the hash function, encryption algorithm and keys used for encryption and decryption etc. are determined by the Central Controller 101 and communicated to the client application on each client device 201 during the registration step 905 of FIG. 9 and during the synchronization step 1012 of FIG. 10. The choice of hashing algorithm and encryption algorithm used is not important for the implementation of the current invention and central controller can instruct the client applications (or Transaction Processing Module) on each device to use a different set of algorithms such as IDEA (International Data Encryption Algorithm) or CAST-128.; [0121], Thus the exact cryptographic key pair, the hashing algorithm and the encryption algorithm may change over time as determined by the central controller 101 and communicated to the device entities 201.)

With respect to claim 6
The combination of Lingappa, Durvasula, and Kumar teaches the limitation of claim 4.    Kumar teaches: the user terminal information processing means comprises a user terminal solution generating means that can continuously generate a solution that is formed by enumerating a predetermined number of at least one of characters, numbers, and symbols based on an initial solution that differs on a user terminal basis, with a solution generated under a same condition always being a same solution (see [0021], “…create a unique transaction crypto token comprising of information of the device identifiers, transaction amount, timestamp and other identifiers; storing the crypto token locally until the transaction is synchronized with the central controller; and finally central controller transferring the electronic currency from the payer account to payee account when either of the three devices involved in the transaction synchronizes and checks-in the stored transaction data containing crypto token and other information.”; [0059], “The request message comprises the transaction information 1301 as shown in FIG. 13 and an encrypted value of a hash of the transaction information wherein hash is computed using a hash function and encrypted values is generated using the private key of the client application associated with the payee device B. Following formula shows by example a method to compute the hash value:”), (see paragraphs [0059], [0080], [0091] and [0100]-[0101] and Fig. 13, Fig. 1 and Fig. 2) 
the user terminal encryption means is configured to change a scheme used to encrypt the original data based on the solution that is provided from the user terminal solution generating means (see abstract and paragraphs [0059], [0080], [0091] and [0020], [0100]-[0101] and Fig. 13, Fig. 1 and Fig. 2)

With respect to claim 8
The combination of Lingappa, Durvasula, and Kumar teaches the limitation of claim 4.    Kumar teaches: the user terminal second information processing means is configured to add to the virtual currency encryption data a user ID that specifies the user terminal which encrypts the virtual currency encryption data, and to adopt the virtual currency encryption data to which the user ID is added as the virtual currency data ([0021], optionally payer device establishing a communication link with a third registered approver device; payer, payee and optional approver device to create a unique transaction crypto token comprising of information of the device identifiers, transaction amount, timestamp and other identifiers; storing the crypto token locally until the transaction is synchronized with the central controller.)

With respect to claim 10
The combination of Lingappa, Durvasula, and Kumar teaches the limitation of claim 9.    Lingappa  further teaches: the management device transmission and reception means is configured to accept, via the network, virtual currency data generated by any of the user terminals from the user terminal which generates the virtual currency data or from any device that received the virtual currency data by transfer directly or indirectly from the user terminal which generates the virtual currency data ([0074 and 0119]); and

Kumar further teaches: the management device information processing means comprises: a settlement means that, when the virtual currency data accepted from the user terminal is authentic, accepts settlement of an amount of money specified by the amount information encrypted and included in virtual currency encryption data included in the virtual currency data with respect to a user of a device that is a transmitting source of the virtual currency data ([0116], In step 707, PPM 114 carries out further steps to validate each transaction and compute a consolidated debit or credit amount for the account balance for the counterparties of each transaction where such steps are described in detail in FIG. 8; see claim 1, deploying a central controller computer coupled to a packet network device comprising a memory and a processor and further comprising programmable code stored in the memory of the computer, the code adapted to processing, storing and managing transactions using an electronic currency across a plurality of client devices by determining and establishing the confidentiality, integrity, authenticity and non-repudiability of the client devices associated with a transaction and of the transaction itself; see also [0091 and 0118], fig, 3, 7, 8 and 13.) 

With respect to claim 11
The combination of Lingappa, Durvasula, and Kumar teaches the limitation of claim 10.    Kumar further teaches: the management device information processing means comprises a management device decryption means for decrypting virtual currency encryption data included in the virtual currency data received by the management device transmission and reception means ([0090], TPM at central controller 101, then in step 1617 decrypts, validates and processes all transactions received in the message 1616, determines the final amount to credit or debit from the central account balance associated with the user identifier at device entity 201 b.)
the settlement means is configured to accept the settlement by determining the virtual currency data in which the virtual currency encryption data is included to be authentic when the management device decryption means is able to decrypt the virtual currency encryption data ([0116], In step 707, PPM 114 carries out further steps to validate each transaction and compute a consolidated debit or credit amount for the account balance for the counterparties of each transaction where such steps are described in detail in FIG. 8; see claim 1, deploying a central controller computer coupled to a packet network device comprising a memory and a processor and further comprising programmable code stored in the memory of the computer, the code adapted to processing, storing and managing transactions using an electronic currency across a plurality of client devices by determining and establishing the confidentiality, integrity, authenticity and non-repudiability of the client devices associated with a transaction and of the transaction itself; see also [0091 and 0118], fig, 3, 7, 8 and 13.) 

With respect to claim 12
The combination of Lingappa, Durvasula, and Kumar teaches the limitation of claim 11.    Kumar further teaches: wherein the user terminal encryption means is configured to always encrypt the original data by a same scheme (see [0091-0101]), and the management device decryption means is configured so that, when confirming authenticity of virtual currency data generated at a same user terminal, the management device decryption means always decrypts the virtual currency encryption data by a same scheme (see [0091-0101])


With respect to claim 17
The combination of Lingappa, Durvasula, and Kumar teaches the limitation of claim 10.    Lingappa further teaches: the management device information processing means comprises: a management device encryption means that generates encryption data for confirmation by encrypting original data that is identical to original data encrypted at the user terminal, that includes the amount information that is received by the management device transmission and reception means (see [0034-0036], and a determining means that compares virtual currency encryption data included in the virtual currency data received by the management device transmission and reception means with the encryption data for confirmation that is generated by the management device encryption means, and determines that the virtual currency data in which the virtual currency encryption data is included is authentic when both of the data coincide with each other; and the settlement means is configured to accept the settlement when the determining means determines that the virtual currency data is authentic (see [0097-0099].)

With respect to claim 18
The combination of Lingappa, Durvasula, and Kumar teaches the limitation of claim 17.    Lingappa further teaches: the management device information processing means comprises a first recording means that records original data that is identical to original data encrypted at the user terminal, that includes the amount information received by the management device transmission and reception means, and the management device encryption means is configured so that, when the virtual currency data is received by the management device transmission and reception means, the management device encryption means reads, from the first recording means, original data that is identical to data serving as an origin of the virtual currency encryption data included in the virtual currency data, and encrypts the original data that is read (see [0095-0097])

With respect to claim 19
The combination of Lingappa, Durvasula, and Kumar teaches the limitation of claim 17.    Lingappa further teaches: the management device information processing means comprises a second recording means that records the encryption data for confirmation, and the determining means is configured so that, when the management device transmission and reception means receives the virtual currency data, the determining means compares encryption data for confirmation that is recorded in the second recording means with virtual currency encryption data included in the virtual currency data that the management device transmission and reception means receives, and determines that the virtual currency data in which the virtual currency encryption data is included is authentic when the encryption data for confirmation that is identical to the virtual currency encryption data is recorded in the second recording means (see [0095-0097])

With respect to claim 20
The combination of Lingappa, Durvasula, and Kumar teaches the limitation of claim 17.    Kumar further teaches: the user terminal encryption means is configured to always encrypt the original data by a same scheme, and the management device encryption means is configured to always encrypt the original data by a same scheme when confirming authenticity of virtual currency data generated at a same user terminal (see [0091-0101].)

With respect to claim 21
The combination of Lingappa, Durvasula, and Kumar teaches the limitation of claim 17.    Kumar further teaches: the user terminal encryption means is configured to change a scheme used to encrypt the original data, at a predetermined timing (see claim 14, wherein central controller maintains the public and private cryptographic key pair assigned to the first client application associated with the first client device; the cryptographic keys remaining valid for a predetermined time interval; see [0059], “Encryption” means using a key or cipher to convert a piece of information into scrambled information so that the original information can be transferred securely.), and the management device encryption means is configured so that, when encrypting the original data, the management device encryption means encrypts the original data by a same scheme as a scheme used when original data that is identical to the original data is encrypted by the user terminal encryption means (see [0091-0101].)


With respect to claim 23
The combination of Lingappa, Durvasula, and Kumar teaches the limitation of claim 17.    Kumar further teaches: the user terminal information processing means comprises a user terminal solution generating means that can continuously generate a solution that is formed by enumerating a predetermined number of at least one of characters, numbers, and symbols based on an initial solution that differs on a user terminal basis, with a solution generated under a same condition always being a same solution  (see [0021], “…create a unique transaction crypto token comprising of information of the device identifiers, transaction amount, timestamp and other identifiers; storing the crypto token locally until the transaction is synchronized with the central controller; and finally central controller transferring the electronic currency from the payer account to payee account when either of the three devices involved in the transaction synchronizes and checks-in the stored transaction data containing crypto token and other information.”; [0059], “The request message comprises the transaction information 1301 as shown in FIG. 13 and an encrypted value of a hash of the transaction information wherein hash is computed using a hash function and encrypted values is generated using the private key of the client application associated with the payee device B. Following formula shows by example a method to compute the hash value:”), (see paragraphs [0059], [0080], [0091] and [0100]-[0101] and Fig. 13, Fig. 1 and Fig. 2) 
the user terminal encryption means is configured to change a scheme used to encrypt the original data based on the solution that is provided from the user terminal solution generating means (see abstract and paragraphs [0059], [0080], [0091] and [0020], [0100]-[0101] and Fig. 13, Fig. 1 and Fig. 2)
; and the management device information processing means comprises a server solution generating means that records initial solutions that are identical to initial solutions of the user terminals, respectively, and based on the solutions can generate the solution that is identical to the solution generated by the user terminal solution generating means of the user terminals, respectively, and the management device encryption means is configured to determine a scheme of encrypting the original data, based on the solution that is provided from the management device solution generating means  (see [0082-0084].).

With respect to claim 24
The combination of Lingappa, Durvasula, and Kumar teaches the limitation of claim 17.    Kumar further teaches: the user terminal second information processing means is configured to add to the virtual currency encryption data a user ID that specifies the user terminal that encrypts the virtual currency encryption data, and to adopt the virtual currency encryption data to which the user ID is added as the virtual currency data ([0021], optionally payer device establishing a communication link with a third registered approver device; payer, payee and optional approver device to create a unique transaction crypto token comprising of information of the device identifiers, transaction amount, timestamp and other identifiers; storing the crypto token locally until the transaction is synchronized with the central controller) 
the management device encryption means is configured so that, when encrypting the original data, the management device encryption means determines a scheme of encrypting the original data according to the user ID that is included in the virtual currency data together with the virtual currency encryption data (see [0105-0106])

Claims 3, 13, 15, and 16 are rejected under 35 U.S.C 103 as being obvious over Lingappa (US20150371224A1; hereinafter, “Lingappa”) in view of Durvasula et al. (US20180075453A1; hereinafter: “Durvasula”) in view of Kumar (US20180315027A1; hereinafter: “Kumar”) in view of Nakamura (US20090141889A1; hereinafter: “Nakamura”).
With respect to claim 3
The combination of Lingappa, Durvasula, and Kumar teaches the limitation of claim 2.  The combination does not explicitly disoclose, but Nakamura teaches:the user terminal encryption means is configured to always encrypt the original data by a same scheme (see [0049-0050], The algorithm generating means and the key generating means of the data processing apparatus of the third invention generate the algorithm and the key each time the subject data is encrypted respectively. And when performing the decryption, the data processing apparatus of the third invention generates the same algorithm and the key as those used when performing the encryption.  Therefore, the data processing apparatus of the third invention sequentially generates the same algorithms or keys as those generated in the past, and so it does not need to use the above-mentioned specific information if only it decrypts the multiple pieces of the encrypted data in the same order as the order used on the encryption thereof.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lingappa/ Durvasula/Kumar with the teaching of Nakamura as they relate to managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Lingappa offers the embodiment of utilizing cryptocurrency payment network to conduct digital currency transactions.  One of ordinary skill in the art at the time the invention was made would have recognized the systems of utilizing cryptocurrency payment network to conduct digital currency transactions as disclosed by Lingappa to the methods of encrypting the data under the same scheme as taught by Nakamura for the predicated result of improved systems of encrypting/decrypting the data.

With respect to claim 13
The combination of Lingappa, Durvasula, and Kumar teaches the limitation of claim 11.    Kumar further teaches: the user terminal encryption means is configured to change a scheme used to encrypt the original data, at a predetermined timing (see claim 14, wherein central controller maintains the public and private cryptographic key pair assigned to the first client application associated with the first client device; the cryptographic keys remaining valid for a predetermined time interval; see [0059], “Encryption” means using a key or cipher to convert a piece of information into scrambled information so that the original information can be transferred securely.), and 

The combination does not explicitly disclose, but Nakamura teaches:
the management device decryption means is configured so that, when decrypting virtual currency encryption data included in the virtual currency data received by the management device transmission and reception means, the management device decryption means decrypts the virtual currency encryption data using a scheme corresponding to that used when the virtual currency encryption data is encrypted ([0046], encrypting and decrypting means for encrypting the plain text cut data with the key and the algorithm generated by the first algorithm generating means to render it as the encrypted cut data and decrypting the encrypted cut data with the key used when encrypting the encrypted cut data and the same algorithm as that used when encrypting the encrypted data generated by the second algorithm generating means to render it as the plain text cut data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lingappa/ Durvasula/Kumar with the teaching of Nakamura as they relate to managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Lingappa offers the embodiment of utilizing cryptocurrency payment network to conduct digital currency transactions.  One of ordinary skill in the art at the time the invention was made would have recognized the systems of utilizing cryptocurrency payment network to conduct digital currency transactions as disclosed by Lingappa to the methods of having encryption and decryption based on the same scheme as taught by Nakamura for the predicated result of improved systems of encrypting/decrypting the data.

With respect to claim 15
The combination of Lingappa, Durvasula, Kumar, and Nakamura teaches the limitation of claim 13.    Kumar further teaches:
the user terminal information processing means comprises a user terminal solution generating means that can continuously generate a solution that is formed by enumerating a predetermined number of at least one of characters, numbers, and symbols based on an initial solution that differs on a user terminal basis, with a solution generated under a same condition always being a same solution, and the user terminal encryption means is configured to change a scheme used to encrypt the original data based on the solution that is provided from the user terminal solution generating means ([0039], The term “identifier” may refer to any information that may be used to identify information. In some embodiments, the identifier may be a special value generated randomly or according to a predetermined algorithm, code, or shared secret. For example, an account identifier may be used to uniquely identify an account. In some embodiments, the identifier may be one or more graphics, a token, a bar code, a QR code, or any other information that may be used to uniquely identify an entity.)
; and the management device information processing means comprises a server solution generating means that records initial solutions that are identical to initial solutions of the user terminals, respectively, and based on the solutions can generate the solution that is identical to the solution generated by the user terminal solution generating means of the user terminals, respectively, and the management device decryption means is configured to determine a scheme of decrypting the virtual currency encryption data based on the solution that is provided from the management device solution generating means (see [0082-0084].)


With respect to claim 16
The combination of Lingappa, Durvasula, Kumar, and Nakamura teaches the limitation of claim 13.    Kumar further teaches: the user terminal second information processing means is configured to add to the virtual currency encryption data a user ID that specifies the user terminal which encrypts the virtual currency encryption data, and to adopt the virtual currency encryption data to which the user ID is added as the virtual currency data ([0021], optionally payer device establishing a communication link with a third registered approver device; payer, payee and optional approver device to create a unique transaction crypto token comprising of information of the device identifiers, transaction amount, timestamp and other identifiers; storing the crypto token locally until the transaction is synchronized with the central controller;); the management device decryption means is configured so that, when decrypting virtual currency encryption data included in the virtual currency data received by the management device transmission and reception means, the management device decryption means determines a scheme of decrypting the virtual currency encryption data according to the user ID that is included in the virtual currency data together with the virtual currency encryption data ([0116], In step 704, Transaction processing module (TPM) 102 at the central controller 101 decrypts the message using public key of device 201 b and extracts transactions information and the account information. TPM 102 then decrypts each information record with the public key of the associated device that encrypted the record and validates the hash value of each information record in step 705. If the value is valid then, in step 706, TPM 102 stores the transaction in the transaction database 105 and sends the request for further payment processing to the payment processing module (PPM) 114.)

Claims 7 and 22 are rejected under 35 U.S.C 103 as being obvious over Lingappa (US20150371224A1; hereinafter, “Lingappa”) in view of Durvasula et al. (US20180075453A1; hereinafter: “Durvasula”) in view of Kumar (US20180315027A1; hereinafter: “Kumar”), and further in view of Hong et al. (US20190386940A1; here inafter: “Hong”).
With respect to claim 7
The combination of Lingappa, Durvasula, and Kumar teaches the limitation of claim 4.    The combination does not explicitly disclose, but Hong teaches: the user terminal second information processing means is configured to add to the virtual currency encryption data, encryption condition data for specifying a condition of encryption executed by the user terminal encryption means when the virtual currency encryption data is encrypted, and to adopt the virtual currency encryption data to which the encryption condition data is added as the virtual currency data ([0095], If the record data or its at least one message digest is acquired and at least one anchoring condition is satisfied, the server 100 may register or support another device to register a representative hash value or its processed value generated by using both a specific hash value and its corresponding at least one neighboring hash value in the database 200, where the specific hash value may be one of (a) a hash value of an encrypted record data generated by encrypting the record data with the private key of the server, (b) a hash value of the encrypted record data generated by encrypting the record data with at least one private key of at least one of the chat participants and the private key of the server, (c) a hash value of an encrypted message digest generated by encrypting the message digest with the private key of the server, and (d) a hash value of the encrypted message digest generated by encrypting the message digest with the private key of said at least one of the chat participants and the private key of the server.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lingappa/ Durvasula/Kumar with the teaching of Hong as they relate to managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Lingappa offers the embodiment of utilizing cryptocurrency payment network to conduct digital currency transactions.  One of ordinary skill in the art at the time the invention was made would have recognized the systems of utilizing cryptocurrency payment network to conduct digital currency transactions as disclosed by Lingappa to the methods of specifying  a condition for encryption as taught by Hong for the predicated result of improved systems of encrypting the data.

With respect to claim 22
The combination of Lingappa, Durvasula, and Kumar teaches the limitation of claim 17.    The combination does not explicitly disclose, but Hong teaches: the user terminal second information processing means is configured to add to the virtual currency encryption data, encryption condition data for specifying a condition of encryption executed by the user terminal encryption means when the virtual currency encryption data is encrypted, and to adopt the virtual currency encryption data to which the encryption condition data is added as the virtual currency data  ([0095], If the record data or its at least one message digest is acquired and at least one anchoring condition is satisfied, the server 100 may register or support another device to register a representative hash value or its processed value generated by using both a specific hash value and its corresponding at least one neighboring hash value in the database 200, where the specific hash value may be one of (a) a hash value of an encrypted record data generated by encrypting the record data with the private key of the server, (b) a hash value of the encrypted record data generated by encrypting the record data with at least one private key of at least one of the chat participants and the private key of the server, (c) a hash value of an encrypted message digest generated by encrypting the message digest with the private key of the server, and (d) a hash value of the encrypted message digest generated by encrypting the message digest with the private key of said at least one of the chat participants and the private key of the server.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lingappa/ Durvasula/Kumar with the teaching of Hong as they relate to managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Lingappa offers the embodiment of utilizing cryptocurrency payment network to conduct digital currency transactions.  One of ordinary skill in the art at the time the invention was made would have recognized the systems of utilizing cryptocurrency payment network to conduct digital currency transactions as disclosed by Lingappa to the methods of specifying  a condition for encryption as taught by Hong for the predicated result of improved systems of encrypting the data.

Kuma further teaches:
the management device encryption means is configured so that, when encrypting the original data, the management device encryption means determines a scheme of encrypting the original data according to the encryption condition data that is included in the virtual currency data together with the virtual currency encryption data  ([0116], In step 707, PPM 114 carries out further steps to validate each transaction and compute a consolidated debit or credit amount for the account balance for the counterparties of each transaction where such steps are described in detail in FIG. 8; see claim 1, deploying a central controller computer coupled to a packet network device comprising a memory and a processor and further comprising programmable code stored in the memory of the computer, the code adapted to processing, storing and managing transactions using an electronic currency across a plurality of client devices by determining and establishing the confidentiality, integrity, authenticity and non-repudiability of the client devices associated with a transaction and of the transaction itself; see also [0091 and 0118], fig, 3, 7, 8 and 13.) 


Claim 14 is rejected under 35 U.S.C 103 as being obvious over Lingappa (US20150371224A1; hereinafter, “Lingappa”) in view of Durvasula et al. (US20180075453A1; hereinafter: “Durvasula”) in view of Kumar (US20180315027A1; hereinafter: “Kumar”) in view of Nakamura (US20090141889A1; hereinafter: “Nakamura”), and further in view of Hong et al. (US20190386940A1; hereinafter: “Hong”).
With respect to claim 14
The combination of Lingappa, Durvasula, Kumar, and Nakamura teaches the limitation of claim 13.    The combination does not explicitly disclose, but Hong teaches: the user terminal second information processing means is configured to add to the virtual currency encryption data, encryption condition data for specifying a condition of encryption executed by the user terminal encryption means when the virtual currency encryption data is encrypted ([0095], If the record data or its at least one message digest is acquired and at least one anchoring condition is satisfied, the server 100 may register or support another device to register a representative hash value or its processed value generated by using both a specific hash value and its corresponding at least one neighboring hash value in the database 200, where the specific hash value may be one of (a) a hash value of an encrypted record data generated by encrypting the record data with the private key of the server, (b) a hash value of the encrypted record data generated by encrypting the record data with at least one private key of at least one of the chat participants and the private key of the server, (c) a hash value of an encrypted message digest generated by encrypting the message digest with the private key of the server, and (d) a hash value of the encrypted message digest generated by encrypting the message digest with the private key of said at least one of the chat participants and the private key of the server.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lingappa/ Durvasula/Kumar with the teaching of Hong as they relate to managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Lingappa offers the embodiment of utilizing cryptocurrency payment network to conduct digital currency transactions.  One of ordinary skill in the art at the time the invention was made would have recognized the systems of utilizing cryptocurrency payment network to conduct digital currency transactions as disclosed by Lingappa to the methods of specifying  a condition for encryption as taught by Hong for the predicated result of improved systems of encrypting the data.

Kuma further teaches: the management device decryption means is configured so that, when decrypting virtual currency encryption data included in the virtual currency data received by the management device transmission and reception means, the management device decryption means determines a scheme of decrypting the virtual currency encryption data according to the encryption condition data that is included in the virtual currency data together with the virtual currency encryption data ([0116], In step 707, PPM 114 carries out further steps to validate each transaction and compute a consolidated debit or credit amount for the account balance for the counterparties of each transaction where such steps are described in detail in FIG. 8; see claim 1, deploying a central controller computer coupled to a packet network device comprising a memory and a processor and further comprising programmable code stored in the memory of the computer, the code adapted to processing, storing and managing transactions using an electronic currency across a plurality of client devices by determining and establishing the confidentiality, integrity, authenticity and non-repudiability of the client devices associated with a transaction and of the transaction itself; see also [0091 and 0118], fig, 3, 7, 8 and 13.) 

Conclusion
THIS ACTION IS MADE Non-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN Y CHOI/           Examiner, Art Unit 3685                                                                                                                                                           	5/13/2022